Exhibit 10.13
HEALTHSPRING, INC.
2009 EXECUTIVE OFFICER CASH BONUS PLAN
Purpose and Administration of the Plan
This 2009 executive officer cash bonus plan (the “Bonus Plan”) has been
established by HealthSpring, Inc. (the “Company”) to encourage the achieving or
exceeding of annual financial targets that the Company believes will drive
stockholder value and stock price appreciation in 2009 (the “Fiscal Year”).
Awards paid under the Bonus Plan to Covered Officers (as defined in the 2006
Plan) are intended to be Performance Awards made pursuant to Sections 8 and 11
of the HealthSpring, Inc. 2006 Equity Incentive Plan (the “2006 Plan”) and are
governed by the terms of the 2006 Plan. In the event of any inconsistency
between the terms of the Bonus Plan (with respect to such awards) and the 2006
Plan, the terms of the 2006 Plan shall govern. Subject to applicable law, all
designations, determinations, interpretations, and other decisions under or with
respect to the Bonus Plan or any award thereunder shall be within the sole
discretion of the Compensation Committee (the “Committee”), may be made at any
time, and shall be final, conclusive, and binding upon all persons. Capitalized
terms used but not defined herein shall have the meanings ascribed to such terms
in the 2006 Plan.
Incentive Grant and Calculation; Payment of Awards
The Committee has made the awards to the designated officers (the
“Participants”), pursuant to the Bonus Plan and Section 11 of the 2006 Plan, as
set forth on Schedule A hereto. Such awards shall be made on such additional
terms as the Committee may prescribe consistent with Sections 8 and 11 of the
2006 Plan and subject to compliance with Section 162(m) of the Internal Revenue
Code of 1986, as amended (the “Code”). Following the end of the Fiscal Year, the
Committee will make all calculations and determinations with respect to payment
of bonuses under the Bonus Plan in its sole discretion. Awards shall be paid
within the two months and fifteen days following the end of the Fiscal Year, or
as soon as thereafter practicable after financial results for the Fiscal Year
are known. Awards pursuant to the Bonus Plan will be paid in cash and on such
terms as the Committee may prescribe unless the Committee determines, in its
sole discretion, to award Shares under the 2006 Plan in lieu of cash. Except as
the Committee may otherwise determine in its sole and absolute discretion,
termination of a Participant’s employment prior to the end of the Fiscal Year,
other than for reasons of death or Disability, will result in the forfeiture of
the award by the Participant, and no payments shall be made with respect
thereto. This Bonus Plan is not a “qualified” plan for federal income tax
purposes, and any payments are subject to applicable tax withholding
requirements. Notwithstanding the foregoing, the Committee shall retain the sole
discretion to reduce (by any amount) the awards otherwise payable pursuant to
the achievement of the goals set forth in the Bonus Plan.
Miscellaneous Adjustments for Unusual or Nonrecurring Events
As more fully described in Section 11.2 of the Plan, the Committee is hereby
authorized to make adjustments in the terms and conditions of, and the criteria
included in, awards in recognition of unusual or nonrecurring events affecting
any Participant, the Company, or any Subsidiary or Affiliate, or the financial
statements of the Company or of any Subsidiary or Affiliate; in the event of
changes in applicable laws, regulations or accounting principles; or in the
event the Committee determines that such adjustments are appropriate in order to
prevent dilution or enlargement of the benefits or potential benefits intended
to be made available under the Bonus Plan. Subject to limitations set forth
herein regarding awards to Covered Officers, the Committee is also authorized to
adjust performance targets or awards to avoid unwarranted penalties or
windfalls. Performance awards to Participants, including Covered Officers may be
reduced, but not increased, in the sole discretion of the Committee for any
reason, including the Committee’s assessment of the individual performance of
the Participant, in order to avoid undeserved compensation or unwarranted
windfalls. Notwithstanding the foregoing, no adjustments shall be authorized to
the extent that such authority would be inconsistent with an award to a Covered
Officer being paid solely on account of the attainment of pre-established,
objective performance goals, all within the meaning of the regulations
promulgated under Section 162(m) of Code and as provided in Sections 8 and 11 of
the 2006 Plan.

 

 



--------------------------------------------------------------------------------



 



No Right to Employment
The grant of an award shall not be construed as giving a Participant, including
a Covered Officer, the right to be retained in the employ of the Company or any
Subsidiary or Affiliate.
No Trust or Fund Created
Neither the Bonus Plan nor any award shall create or be construed to create a
trust or separate fund of any kind or a fiduciary relationship between the
Company or any Subsidiary or Affiliate and a Participant or any other person. To
the extent that any person acquires a right to receive payments from the Company
or any Subsidiary or Affiliate pursuant to an award, such right shall be no
greater than the right of any unsecured general creditor of the Company or any
Subsidiary or Affiliate.
No Rights to Awards
No person shall have any claim to be granted any award and there is no
obligation for uniformity of treatment among Participants, whether or not
Participants are similarly situated. The terms and conditions of awards, if any,
need not be the same with respect to each Participant.

 

2



--------------------------------------------------------------------------------



 



Schedule A
2009 Executive Officer Cash-Based Performance Bonus Opportunities
The 2009 cash incentive bonuses for the following two executive officers,
designated as the 2009 Covered Officers under the Bonus Plan, are targeted as a
percentage of base salary based on achieving specified Company financial
performance goals determined by the Committee. The “target” percentage for each
of the Covered Officers is as follows:

            Name   Title   Target%  
 
         
Herbert A. Fritch
  Chief Executive Officer   100 %
Michael G. Mirt
  President and Chief Operating Officer   75 %

The Company financial performance objective under the Bonus Plan is based on an
earnings per share, or EPS, goal. EPS, for purposes of the Bonus Plan, is
defined as Company’s fully-diluted 2009 earnings per share, as reflected on the
Company’s annual financial statements prepared in accordance with GAAP and after
giving effect to proposed payments under this Bonus Plan, subject to adjustment
as determined by the Committee in its sole discretion. The targeted payment
amounts are set forth below under “EPS Payout Scale.” This performance goal is
subject to an over/underachievement scale with possible payouts of 50% to 200%
of the target bonus amount based on actual results.
EPS Payout Scale

                                                      2009 Pro                  
                Forma,                           2009     As             2009  
          Results     Adjusted     Threshold     Target     Maximum  
 
                                       
EPS (with bonus effect)
  $ 2.12     $ 1.88     $ 2.00     $ 2.20     $ 2.35  
% Growth (vs. pro forma)
                    6.4 %     17.0 %     25 %
Bonus Payout (as % of target)
                    50 %     100 %     200 %

Below the Threshold, no bonus is payable under the Bonus Plan. Between the
Threshold and the Target and the Target and the Maximum, the Bonus Payout is
interpolated. For purposes of computing EPS, the effects of the following shall
be excluded: (a) losses and gains related to litigation (or claim) judgments or
settlements, (b) acquisition costs required to be expensed currently in
accordance with FAS 141(R), and (c) any extraordinary non-recurring items as
described in Accounting Principles Board Opinion No. 30 and/or in management’s
discussion and analysis of financial condition and results of operations
appearing in the Company’s annual report to stockholders for the applicable
year, all as reasonably determined in good faith by the Committee. In the event
of a significant acquisition or disposition by the Company during the year,
target and actual EPS for various levels of performance shall be proportionately
adjusted by the Committee.
Because of his announced retirement scheduled for May 2009, Kevin M. McNamara,
the Company’s Executive Vice President and Chief Financial Officer, will not
participate in the Bonus Plan for 2009.

 

3



--------------------------------------------------------------------------------



 



For the executive officers named below, cash bonuses are not subject to the
Bonus Plan but will be based on Company-wide performance, specific plan
performance (with respect to Messrs. Huebner and Morris), and individual
performance, all as determined in the subjective discretion of, and as
recommended to the Committee for approval by, the Chief Executive Officer or
President, as applicable.

            Name   Title   Target%  
 
         
Gerald V. Coil
  Executive Vice President and Chief Innovation Officer   75 %
Sharad Mansukani
  Executive Vice President and Chief Strategy Officer   75 %
Scott C. Huebner
  Executive Vice President and President-Texas HealthSpring   50 %
M. Shawn Morris
  Executive Vice President and President-HealthSpring of Tennessee   50 %
Mark A. Tulloch
  Executive Vice President-Enterprise Operations   50 %
J. Gentry Barden
  Senior Vice President and General Counsel   50 %
David L. Terry, Jr.
  Senior Vice President and Chief Actuary   50 %
Dirk O. Wales
  Senior Vice President and Chief Medical Officer   30 %

 

4